Citation Nr: 0902977	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1970 to October 1971 and from November 1990 to 
July 1991, during the Vietnam Era and the Gulf War Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The veteran has raised the issue of service connection for 
depression, as indicated on page 11 of the hearing 
transcript.  This issue is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2008). 

The veteran's alleged in-service stressors are the deaths of 
three service members.  The veteran alleges that he witnessed 
the deaths of these individuals.  The record clearly shows 
that the three individuals described by the veteran were 
killed in Vietnam.  The record does not show, however, the 
veteran's location at the time of the alleged deaths.  
Therefore, it is impossible to determine from the current 
evidence of record if the veteran did indeed witness the 
deaths of the three individuals described.  At a bare 
minimum, it is imperative that VA determine the veteran's 
unit of assignment during the time period in which the deaths 
are alleged to have occurred.  

The claims file does not contain a complete copy of the 
veteran's personnel records for the period of February 1970 
to October 1971.  Although multiple efforts were made by the 
RO to obtain these records from the National Personnel 
Records Center (NPRC), NPRC did not send complete records for 
the pertinent time period and did not indicate whether there 
were more available records on file.  The NPRC only responded 
that "all pertinent documents are being mailed" when in 
fact all pertinent documents were not mailed.  The documents 
sent by the NPRC do not verify the veteran's unit assignment 
during the critical time period.  The Board finds that 
another attempt should be undertaken to obtain all personnel 
records.  If the NPRC does not have any records showing the 
veteran's unit assignment during this time period, a response 
from NPRC indicating that records showing the veteran's unit 
assignment from February 1970 to October 1971 are not in its 
possession is required.  

The record also indicates that, in August 2005, an attempt 
was made to corroborate the veteran's stressors by contacting 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  The RO requested the JSRRC to confirm that the 
veteran was assigned to 2nd BN 506th infantry; however, the 
veteran alleges to have been assigned to 2nd BN 502nd 
infantry.  In any event, in June 2006, JSRRC replied with 
information concerning the deaths reported by the veteran but 
did not address the veteran's unit assignment.  Thus, VA must 
make additional attempts to determine the veteran's unit 
assignment during the time period from February 1970 to 
October 1971 in order to attempt to verify the veteran 
claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the veteran 
that this information is necessary in 
order to obtain supportive evidence of 
the claimed stressful events he 
experienced and that without it, his 
claim may be denied.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for any and all records 
showing the veteran's unit assignment(s) 
from February 1970 to October 1971.
	
If no such records exist, documentation 
from NPRC that the records do not exist 
MUST be placed in the claims folder.

3.  The RO should contact the U. S. Army 
and Joint Services Records Research 
Center (JSRRC), requesting that the JSRRC 
attempt to determine the veteran's unit 
assignment during February 1970 to July 
1971.  If no such records exist, 
documentation from JSRRC that the records 
do not exist MUST be placed in the claims 
folder.

4.  After the aforementioned development 
is complete, the RO should determine if 
the veteran either 1) engaged in combat 
with the enemy (and the veteran's alleged 
stressor is consistent with the 
circumstances of such combat) or 2) has a 
verified in-service stressor. 

5.  If, and only if, a stressor is 
verified or the RO determines that the 
veteran has engaged in combat and has 
described a stressor consistent with the 
circumstances of such combat service, 
then the veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present.  The RO 
is to inform the examiner of the 
stressor(s) designated as verified, and 
that only the verified stressor(s) may be 
used as a basis for a diagnosis of PTSD.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner, and the 
examiner is asked to acknowledge such 
review in the examination report.

All necessary tests should be conducted, 
and the examiner is asked to provide an 
opinion as to whether the veteran meets 
the criteria for a diagnosis of PTSD.  
The examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

6.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD, in light of the 
additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, then send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before transferring the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).




